


Exhibit 10.11

 

FIRST AMENDMENT
TO
EMPLOYMENT AGREEMENT

 

This First Amendment to Employment Agreement (“Amendment”) dated as of
December       , 2008 is made and entered into by and among Danvers
Bancorp, Inc., a Delaware Corporation (the “Company”) and its subsidiary
Danversbank, a savings bank chartered under the laws of the Commonwealth of
Massachusetts (the “Bank” and collectively with the Company, the “Employers”),
and L. Mark Panella (the “Executive”).

 

WHEREAS, the Employers and the Executive are parties to an Employment Agreement
dated as January 2, 2008 (the “Agreement”); and

 

WHEREAS, the parties hereto desire to amend the Agreement to comply with the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”); and

 

WHEREAS, capitalized terms used herein and not otherwise defined herein shall
have the meanings ascribed to them in the Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
Employers and the Executive agree as follows:

 

1.                                       Section 3(b) of the Agreement is hereby
amended by adding the following sentence to the end thereof:

 

“Any such cash incentive compensation shall be paid to the Executive between
January 1 and March 15 of the year following the year in which it was earned.”

 

2.                                       Section 5(a) of the Agreement is hereby
amended by inserting the following immediately prior to the period at the end of
the first sentence thereof:

 

“, payable on or before the time required by law or under the applicable plan,
but in no event more than 30 days after the Executive’s Date of Termination”

 

3.                                       Section 5(a) of the Agreement is hereby
amended by inserting the following immediately prior to the period at the end
thereof:

 

“, payable in a lump-sum within 30 days after the Date of Termination”

 

4.                                       Section 5(b) of the Agreement is hereby
amended by inserting the following immediately prior to the period at the end of
the first sentence thereof:

 

--------------------------------------------------------------------------------


 

“, payable in accordance with Section 5(a)”

 

5.                                       Section 5(b) of the Agreement is hereby
amended by inserting the following immediately after the phrase “general release
of claims” in the second sentence thereof:

 

“, within the 21-day period following the Date of Termination and the expiration
of the seven-day revocation period for such release,”

 

6.                                       Sections 5(b)(i) and 5(b)(ii) of the
Agreement are each hereby amended by inserting the following immediately before
the period at the end of the second to last sentence of 5(b)(ii) and immediately
prior to the semicolon at the end of each of 5(b)(i) and 5(b)(ii) thereof:

 

“, payable on the 30th day after the Date of Termination”

 

7.                                       Section 5 of the Agreement is hereby
amended by inserting the following as a new Section 5(b)(v):

 

“(v)                           Notwithstanding anything in this Agreement to the
contrary, to the extent that any payment or benefit described in this Agreement
constitutes ‘non-qualified deferred compensation’ under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon the
Executive’s termination of employment, then such payments or benefits shall only
be payable upon the Executive’s ‘separation from service.’  The term ‘separation
from service’ shall mean the Executive’s ‘separation from service’ from the Bank
or the Company, an affiliate of the Bank or the Company or a successor entity
within the meaning set forth in Section 409A of the Code, determined in
accordance with the presumptions set forth in Treasury Regulation
Section 1.409A-1(h).”

 

8.                                       Section 6(b)(ii) of the Agreement is
hereby amended by (x) deleting the word “initial” prior to the term “Gross-Up
Payment” in the third sentence thereof, (y) deleting “Executive within five days
of the receipt of the Accounting Firm’s determination” at the end of the third
sentence thereof, and (z) inserting the following immediately prior to the
period at the end of the third sentence thereof:

 

“relevant tax authorities as withholding taxes on behalf of the Executive at
such time or times when each Excise Tax payment is due”

 

9.                                       Section 6(b)(ii) of the Agreement is
hereby amended by deleting “or for the benefit of the Executive” at the end
thereof, and substituting the following therefor immediately prior to the period
at the end thereof:

 

“the relevant tax authorities as withholding taxes on behalf of the Executive”

 

2

--------------------------------------------------------------------------------


 

10.                                 Section 6 of the Agreement is hereby amended
by inserting the following as a new Section 6(b)(v):

 

“(v)                           Any Gross-Up Payment, advance or other payment
under this Section shall be paid no later than the last day of the calendar year
following the calendar year in which the related tax is required to be paid.”

 

11.                                 The Agreement is hereby amended by adding
the following as a new Section 10 to the Agreement and renumbering the
subsequent sections of the Agreement accordingly:

 

“10.                           Section 409A

 

(a)                                  All in-kind benefits provided and expenses
eligible for reimbursement under this Agreement shall be provided by the
Employers or incurred by the Executive during the time periods set forth in this
Agreement.  All reimbursements shall be paid as soon as administratively
practicable, but in no event shall any reimbursement be paid after the last day
of the taxable year following the taxable year in which the expense was
incurred.  The amount of in-kind benefits provided or reimbursable expenses
incurred in one taxable year shall not affect the in-kind benefits to be
provided or the expenses eligible for reimbursement in any other taxable year. 
Such right to reimbursement or in-kind benefits is not subject to liquidation or
exchange for another benefit.

 

(b)                                 The Employers make no representation or
warranty and shall have no liability to the Executive or any other person if any
provisions of this Agreement are determined to constitute deferred compensation
subject to Section 409A of the Code but do not satisfy an exemption from, or the
conditions of, such Section.”

 

12.                                 All other provisions of the Agreement shall
remain in full force and effect according to their respective terms, and nothing
contained herein shall be deemed a waiver of any right or abrogation of any
obligation otherwise existing under the Agreement except to the extent
specifically provided for herein.

 

13.                                 The validity, interpretation, construction
and performance of this Amendment shall be governed by the laws of the
Commonwealth of Massachusetts.

 

14.                                 This Amendment may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Employers have caused this First Amendment to Employment
Agreement to be duly executed by their officers thereunto authorized, and the
Executive has hereunto set his hand, all on the day and year first above
written.

 

 

 

DANVERS BANCORP, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

DANVERSBANK

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

L. Mark Panella

 

4

--------------------------------------------------------------------------------
